Citation Nr: 1760511	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  09-40 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity prior to April 2, 2016, and to an initial rating in excess of 30 percent thereafter.

2. Entitlement to an increased initial disability rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO), granting service connection for peripheral neuropathy in upper right and upper left extremities and assigning noncompensable ratings effective October 19, 2007.  

In April 2011, the Veteran testified at a Board hearing at the RO before a Veterans Law Judge (VLJ) who is no longer available to participate in the appeal.  In December 2015, the Board asked the Veteran if he desired to have another hearing before another VLJ; however, in a January 2016 statement, he declined to have an additional hearing.  

In an April 2012 rating decision, these ratings were increased to 10 percent.  In a May 2014 decision, the Board granted a 20 percent rating, but no higher, for peripheral neuropathy of the left upper extremity, and but denied an increased rating for right upper extremity peripheral neuropathy.  In July 2014, the RO effectuated the Board's May 2014 order and assigned a 20 percent rating for left upper extremity neuropathy, effective October 19, 2007.

The Veteran subsequently appealed the May 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 memorandum decision, the Court vacated such decision to the extent that it denied higher initial ratings for the Veteran's peripheral neuropathy of the bilateral upper extremities and remanded the case to the Board for readjudication consistent with its findings.  

As such, this matter was remanded by the Board in March and July 2016 for additional development.  While on remand, an April 2016 rating decision awarded a 30 percent disability evaluation for right upper extremity peripheral neuropathy, effective April 2, 2016.  

While increased ratings for the Veteran's peripheral neuropathy of the bilateral upper extremities have been awarded throughout the appeal period, as further higher ratings are available for these disabilities, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Prior to April 2, 2016, the Veteran's peripheral neuropathy of the right upper extremity has resulted in a disability analogous to no more than mild incomplete paralysis of a peripheral nerve.

2. Since to April 2, 2016, the Veteran's peripheral neuropathy of the right upper extremity has resulted in a disability analogous to no more than moderate incomplete paralysis of a peripheral nerve.

3.  Throughout the rating period on appeal, the Veteran's peripheral neuropathy of the left upper extremity has resulted in a disability analogous to no more than moderate incomplete paralysis of a peripheral nerve.


CONCLUSIONS OF LAW

1.  Prior to April 2, 2016, the criteria for an initial rating of 20 percent, but no higher, for right upper extremity (major) peripheral neuropathy were met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Codes (DCs) 8512, 8515, 8516 (2017).

2. Since April 2, 2016, the criteria for an initial rating 40 percent, but no higher, for right upper extremity (major) peripheral neuropathy have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, DCs 8512, 8515, 8516 (2017).

3.  For the entire appellate period, the criteria for an initial rating of 30 percent, but no higher, for left upper extremity (minor) peripheral neuropathy have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, DCs 8512, 8515, 8516 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

This case requires the Board to discuss ratings under DC 8512 (lower radicular group), DC 8515 (median nerve), and DC 8516 (ulnar nerve).  In considering these ratings, the Board is cognizant that evaluation of the same manifestations of a disability under various DCs, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Under DC 8512 (lower radicular group), for the major, dominant extremity, a 20 percent rating is assigned for mild incomplete paralysis, a 40 percent rating is assigned for moderate incomplete paralysis, and a 50 percent rating is assigned for severe incomplete paralysis.  Complete paralysis of the dominant, marked by paralysis of all intrinsic muscles of hands, and some or all of flexors of wrist and finders, paralyzed (substantial loss of hand use) is to be assigned a 70 percent rating.  With respect to the minor extremity, a 20 percent rating is assigned when there is mild incomplete paralysis, a 30 percent rating when there is moderate incomplete paralysis, a 40 percent rating when there is severe incomplete paralysis, and a 60 percent rating when there is complete paralysis as described above. 

Under DC 8515 (median nerve), with respect to the major, dominant extremity a 10 percent rating is assigned for mild incomplete paralysis; a 30 percent rating is assigned for moderate incomplete paralysis; and a 50 percent rating is assigned for severe incomplete paralysis.  Complete paralysis of the dominant extremity, manifested by the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm, flexion of the wrist weakened, or pain with trophic disturbances warrants a 70 percent disability rating for the major (dominant) extremity.  For the minor, non-dominant extremity, the DC provides for a 10 percent disability rating for mild incomplete paralysis, a 20 percent disability rating for moderate incomplete paralysis, a 40 percent disability rating for severe, and a 60 percent rating for complete paralysis, as described above.

Under DC 8516 (ulnar nerve), with respect to the major, dominant extremity a 10 percent rating is assigned for mild incomplete paralysis; a 30 percent rating is assigned for moderate incomplete paralysis; and a 40 percent rating is assigned for severe incomplete paralysis.  Complete paralysis of the dominant extremity, marked by "griffin claw" deformity, due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; and flexion of wrist weakened warrants a 60 percent rating.  For the minor, non-dominant extremity, the DC provides for a 10 percent disability rating for mild incomplete paralysis, a 20 percent disability rating for moderate incomplete paralysis, a 30 percent disability rating for severe, and a 50 percent rating for complete paralysis, as described above.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

Right- or left-handedness for the purpose of a dominant-side disability rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69.  The evidence reflects that the Veteran's right hand is dominant.

Analysis

The Veteran is currently service connected for peripheral neuropathies of the right and left upper extremities and has been assigned 10 percent rating prior to April 2, 2016, and 30 percent thereafter for the dominant right extremity, and 20 percent for the entire appellate period for the left extremity under DC 8515.  38 C.F.R. § 4.124a.  He has appealed these ratings because he feels they do not reflect the current severity of his disabilities.

In October 2007, the Veteran underwent a VA examination for peripheral nerves.  The Veteran reported tingling in both hands that was chronic and had gradually worsened over time.  Treatment consisted of medication, the response to which was fair.  There was no history of hospitalization, surgery, trauma, or neoplasm related to his peripheral nerves.  Physical examination revealed normal strength in the upper extremities.  Sensation was decreased on the thumb of both hands only, and did not follow any dermatome.  Response to vibration, pain, light touch and position sense was normal bilaterally.  Muscle reflexes of the left and right biceps and triceps were hypoactive (1+).  Muscle tone was normal, without atrophy.  There were no tremors, tics, or other abnormal movements.  Joint function was unaffected.  Neuralgia was present; however, nerve paralysis and neuritis were absent.  The Veteran was diagnosed with right and left upper extremity peripheral neuropathies due to diabetes mellitus, type II (DMII).

The Veteran' upper peripheral neuropathies were assessed as having no significant effect on his occupation.  There were mild effects on usual daily activities, to include chores, shopping, exercise, and sports; however, there was no effect on recreation, travel, feeding, bathing, dressing, toileting, or grooming.  Based on this examination and opinion, the RO awarded service connection for the Veteran's bilateral upper extremity peripheral neuropathies, which it rated as noncompensably disabling.

In October 2010, the Veteran was afforded another VA examination.  During the examination, the Veteran reported that the tingling and numbness in his hands had worsened.  He also reported that his hands had become weaker.  The course since onset had been progressively worse.  Treatment consisted of medication, the response to which was assessed as fair.  There was no history of hospitalization, surgery, trauma, or neoplasm related to his peripheral nerves.  Physical examination revealed normal strength in the upper extremities.  Sensory testing showed that the median nerves of the upper right and left extremities were affected.  Position sense and response to vibration was normal.  Response to pain and light touch was decreased on the lateral aspect of hand/palm.  There were no dysesthesias were present.  Muscle reflexes of the left and right biceps and triceps, brachioradialis, finger jerk, were normal (2+).  Muscle tone was normal, without atrophy.  There were no tremors, tics, or other abnormal movements.  Joint function was unaffected by the nerve disorder.  Phalen's sign test was positive for carpal tunnel syndrome (CTS) in the left extremity.  Neuralgia was present; however, nerve paralysis and neuritis were absent.  Based upon physical examination, and electromyography (EMG) and nerve conduction studies conducted in March 2010, the examiner diagnosed the Veteran with bilateral upper extremity peripheral neuropathies as due to DMII; mild left carpel tunnel syndrome; and left C8 radiculopathy.  

The examiner indicated that the Veteran's hand tingling and numbness would interfere with his occupation as a truck driver, but not "with sedentary desk jobs since his neuropathy is mild."  There were no effects on usual daily activities.

In January 2012, the Veteran underwent another VA examination.  At the examination, the Veteran reported decreased sensation, numbness, tingling, and pain in both hands, the left hand more affected than the right.  He stated that his neuropathy symptoms were continuous.  The Veteran also reported problems with grasping and holding objects tightly.  The Veteran rated his symptoms as "moderate" on the right and "severe" on the left.  The report reflects that he has been treated with B6 and wrist splints without much improvement.  Symptoms attributable to the Veteran's upper extremity peripheral neuropathies included intermittent dull pain, paresthesias and/or dysesthesias, and numbness, which the Veteran rated as "moderate" on the right and "severe" on the left.

Objective clinical testing revealed normal strength bilaterally for elbow flexion and extension, wrist flexion and extension, grip and pinch of thumb to index finger.  There was no evidence of muscle atrophy.  Reflexes in the biceps, triceps and brachioradialis were normal (2+) bilaterally.  Sensory examination for light touch was normal bilaterally for shoulders and inner/outer forearm, but decreased bilaterally for fingers.  There was decreased light touch and vibratory sensation on the thumbs and index fingers bilaterally; however, sensation on the other fingers was within normal limits.  Abnormal sensation also involved both thenar eminences and spread upwards to wrist level bilaterally, but normalized just above the wrists bilaterally.  The examiner opined that the clinical pattern was most consistent with bilateral CTS (median nerve dysfunction at wrist level).  There were no trophic changes attributable to peripheral neuropathy.  Palen's sign test and Tinel's sign test were negative.  The Veteran's radial, median, ulnar, musculocutaneous, circumflex, and long thoracic nerves were normal bilaterally, as were the upper, middle, and lower radicular groups.

The examiner concluded that the "preponderance of the objective clinical evidence" indicated that the Veteran had a mild neuropathy of both upper extremities, primarily affecting the thumbs and index fingers bilaterally.  However, in consideration of the Veteran's reportedly "severe" left hand symptoms and "moderate" right hand symptoms, the examiner's "overall impression" was "moderate" neuropathy (CTS) of left hand and "mild" CTS right hand.

After the Court remanded this case, the Board, in order to identify the nerve group(s) that the Veteran's peripheral neuropathy affected, asked an examiner to opine as to whether the Veteran's upper extremity radiculopathy was caused or aggravated by the peripheral neuropathy or diabetes and, if not, whether the peripheral neuropathy and radiculopathy symptoms were distinct.  

In April 2016, the Veteran was afforded a new VA examination.  He reported his belief that his symptoms had worsened since his last VA examination in that the intensity of the tingling and numbness in his fingers had increased.  He stated that the numbness is constant and severe, but that the tingling fluctuates in severity.  Moderate bilateral paresthesias and severe numbness were noted.  Muscle strength and deep tendon reflexes were normal.  Light touch/monofilament testing results were normal, except at the hands/fingers where results were noted as decreased.  Vibration sensation was noted as decreased.   Muscle atrophy and trophic changes were noted as absent.  The examiner indicated moderate incomplete paralysis of the median nerve bilaterally.  The examiner noted that the Veteran should avoid jobs that require extended find hand dexterity or heavy hand-related labor.  The examiner noted both nonservice-connected upper extremity radiculopathy and CTS.

The Board remanded these claims again in July 2016 because the April 2016 examiner, although he provided useful findings as to the nature of upper extremity symptoms, failed to address the Board's inquiries.  Additionally, given the indication of nonservice-connected CTS, the Board sought to distinguish between CTS symptoms and peripheral neuropathy symptoms.

Pursuant to the Board's remand instructions, in May 2017, a VA examiner opined that the Veteran's peripheral neuropathy affected the lower radicular, median, and ulnar nerve groups.  In so stating, the examiner noted that diabetic peripheral neuropathy is sensory and does not involve motor fibers or motor function.  Rather, the terminal branches of the nerves supplying the hand are affected.  The condition starts in the distal parts of the fingers and, if not checked, works its way up the hand to proximal areas of the forearm and further upward. 

The examiner also opined that the Veteran's radiculopathy and CTS were not due to or aggravated by his diabetes or upper extremity peripheral neuropathy because they are of entirely different etiologies.  Cervical radiculopathy is due to pressure on the radicular nerve in the cervical spine, and CTS is due to pressure on the median and ulnar nerve branches in the ligaments of the wrist.

The examiner described the symptomatology associated with the Veteran's peripheral neuropathy as tingling and numbness in both hands and affected portion of the forearms in a glove distribution, resulting in decreased sensation.  Cervical radiculopathy would result in a sharp, shock-like pain in the effected dermatome of the roots involved.  CTS would result in episodic numbness and tingling, usually at night, strictly on the affected hand.

A review of the Veteran's VA medical records shows that he is treated for numerous disabilities, including his right and left upper extremity peripheral neuropathies.  On the occasions that he received treatment for his upper extremities, the Veteran reported symptoms of pain, tingling, and numbness.  There is no indication from the treatment records that the Veteran's symptoms are more severe than those reported at his VA examinations.

Given the May 2017 examiner's opinion that the Veteran's peripheral neuropathy involves the lower radicular group, and the ratings available, the Board will rate the Veteran's disability under DC 8512.  This action squarely addresses the issue that was raised in the Court's August 2015 memorandum decision.  Additional ratings for the other less inclusive nerve groups will not be assigned because doing so would constitute pyramiding.  38 C.F.R. § 4.14.

After a careful review of the evidence of record, the Board finds that the Veteran's right upper extremity peripheral neuropathy was mild prior to April 2, 2016 and moderate thereafter, and the left upper extremity peripheral neuropathy has been moderate for the entire rating period.  This results in a 20 percent rating for the right arm prior to April 2, 2016, and 40 percent thereafter, and a 30 percent rating for the left arm throughout the entire appeals period.

With regard to the Veteran's right upper extremity peripheral neuropathy, the aforementioned medical evidence and findings demonstrate little functional impairment.  Indeed, in the early portion of the rating period, the medical evidence of record suggests a disability that is no more than "mild," which is precisely the criterion for the assignment of a 20 percent rating for the left upper extremity prior to April 2, 2016 under Diagnostic Code 8512.  In January 2012, the Veteran reported decreased sensation, numbness, tingling, and pain in both hands, the left hand more affected than the right.  He stated that these symptoms were continuous, and also reported problems with grasping and holding objects tightly.  Sensory examination revealed decreased light touch and vibratory sensation on the thumbs and index fingers bilaterally, as well as abnormal sensation in the thenar eminences and wrists.  Other objective testing, however, revealed normal reflexes, normal muscle tone, and normal muscle strength, including grip and pinch strength.  After taking into account the Veteran's subjective rating of "moderate" symptoms, the examiner assessed the Veteran's right upper extremity disability as "mild."  Despite the Veteran's assertions to the contrary, the Board finds his current symptoms are wholly sensory and are best described as mild, warranting the assigned 20 percent rating but no more prior to April 2, 2016.  While the Veteran is competent to report his symptoms, his description alone does not constitute the most persuasive evidence of the severity of the disability.

With regard to the Veteran's left upper peripheral neuropathy, the medical evidence of record similarly demonstrates little functional impairment.  In fact, the medical findings of the Veteran's January 2012 VA examination pertaining to the left extremity were identical to the right extremity, except for the severity of the sensory symptoms reported by the Veteran.  As with the right upper extremity, the left upper extremity was shown to have sensory deficits in the thumb, index finger, thenar eminence, and wrist, but normal reflexes, muscle tone, and muscle strength, including grip and pinch strength.  Although the examiner concluded that the "preponderance of the objective clinical evidence" indicated a mild left upper extremity peripheral neuropathy, he modified his opinion to "moderate" to account for the Veteran's subjective rating of "severe" symptoms. 

Likewise, while the Board acknowledges his reports at the April 2016 VA examination of severe numbness and tingling, the objective testing showed no muscle atrophy, tropic changes, and only decreased sensation in the hands/fingers.  Without more objective evidence of severe symptomatology, the Board does not find the Veteran's reports persuasive.  Rather, his symptoms bilaterally reflect moderate impairment since that time.

With respect to the effective date assigned for the 40 percent rating, the Board finds no earlier manifestations of moderate impairment in the right upper extremity prior to April 2, 2016, and cannot assign an earlier date.  Swain v. McDonald, 27 Vet. App. 219, 224 (2015) (holding that the effective date for an increased rating is predicated on when the increase in the disability can be ascertained).

In sum, the Board has granted a 20 percent rating prior to April 2, 2016 and 40 percent thereafter for the right upper extremity as well as a 30 percent rating for the left upper extremity.  However, the preponderance of the evidence is against the assignment of even higher ratings; thus the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.



ORDER

Prior to April 2, 2016, an initial rating of 20 percent, but no higher, for peripheral neuropathy of the right upper extremity is granted, subject to the criteria applicable to the payment of monetary benefits.

Since April 2, 2016, an initial rating of 40 percent, but no higher, for peripheral neuropathy of the right upper extremity is granted, subject to the criteria applicable to the payment of monetary benefits.

For the entire rating period, an increased initial rating of 30 percent, but no higher, for peripheral neuropathy of the left upper extremity is granted, subject to the criteria applicable to the payment of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


